Citation Nr: 0122334	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  01-02 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for mild folliculitis.

4.  Entitlement to service connection for peptic ulcer 
disease.

5.  Entitlement to service connection for scar on neck.

6.  Entitlement to service connection for short term memory 
loss, trouble concentrating, and fatigue, all claimed as a 
result of undiagnosed illness.

7.  Entitlement to an initial disability evaluation in excess 
of 20 percent for left hand injuries.

8.  Entitlement to an initial disability evaluation in excess 
of 20 percent for chronic low back pain, degenerative disc 
disease.

9.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.

10.  Entitlement to an initial disability evaluation in 
excess of 10 percent for left rotator cuff tenderness.

11.  Entitlement to an initial disability evaluation in 
excess of 10 percent for fracture, lateral tibial plateau, 
right leg, with right knee pain.

12.  Entitlement to an initial compensable disability 
evaluation for muscle tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1999.  This appeal arises from an August 2000 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).   

The veteran's claims for entitlement to service connection 
will be addressed in the remand section below.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
increased initial disability evaluations.

2.  The veteran's service connected left hand injury 
residuals have been manifested since September 1999 by 
swelling and tenderness of the left index finger, with pain, 
slightly decreased hand grip and limited motion of the left 
index finger; there is no medical evidence of favorable 
ankylosis of any other finger combinations or three or more 
digits of the veteran's major hand, and no medical evidence 
of unfavorable ankylosis of any digit. 

3.  The veteran's service connected low back disability has 
been manifested since September 1999 by moderate 
intervertebral disc syndrome as well as muscle spasm on 
forward bending; there is no evidence of severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain; the examination findings did not 
substantiate additional range- of-motion loss in the 
lumbosacral spine, due to pain attributable to the service-
connected disability, on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination; 
the medical board noted that the veteran could bend forward 
and touch his toes, and the VA examiner described full range 
of motion, associated with mild pain.  

4.  The veteran has persistent, high pitched tinnitus, 
related to noise exposure; the evidence does not demonstrate 
labyrinthitis, peripheral vestibular disorder, Meniere's 
syndrome, loss of auricle, or malignant neoplasm of the ear.

5.  Medical evidence of record since September 1999 shows 
complaints of tenderness, and pain with extremes of left 
shoulder motion, with moderate functional loss noted, but 
pain-free arm motion beyond shoulder level; the evidence does 
not demonstrate dislocation of the clavicle or scapula, 
nonunion with loose movement, or impairment of the humerus.

6.  Medical evidence of record since September 1999 
demonstrates that the veteran's service connected residuals 
of fracture of the right tibial plateau, with right knee 
pain, are currently manifested by tenderness, complaints of 
pain, and full range of motion associated with mild pain; 
medical findings do not show symptoms approaching a moderate 
knee disability.

7.  The veteran has daily muscle tension headaches which he 
treats with aspirin; no associated symptoms such as nausea, 
vomiting, photophobia or blurred vision have been shown; the 
veteran's service connected headache disorder has not 
resulted in any prostrating attacks, nor has it been shown to 
be productive of any economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of left hand injuries, since September 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Codes 5220, 5221, 5222, 5223 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for chronic low back pain, degenerative disc disease, since 
September 1999, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus, since September 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 6260 
(2000).

4.  The criteria for an evaluation in excess of 10 percent 
for left rotator cuff tendinitis, since September 1999, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Codes 5201, 5202, 5203 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for fracture, right tibial plateau, with right knee pain, 
since September 1999, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Code 5262 (2000).


6.  The criteria for a compensable evaluation for muscle 
tension headaches, since September 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 8100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In regard to the issues regarding the initial evaluations of 
the service connected disabilities, the Board finds that the 
notification duties have been met and that the issues have 
been adequately developed for appellate review, and need not 
be remanded to the RO for initial review in light of the 
VCAA.  The veteran was notified that the evidence did not 
meet the criteria for the assignment of higher ratings for 
his service-connected disabilities and he was informed of the 
criteria necessary for entitlement to higher evaluations, or 
informed of the evidence needed to substantiate his claims to 
higher ratings.  The duty to assist the veteran in obtaining 
evidence to substantiate his claims has been met in that the 
RO has arranged for adequate VA examinations to evaluate his 
disabilities and determine the level of severity.  There is 
no indication that relevant records have not been obtained.  
Furthermore, in the statements of the case and supplemental 
statements of the case the RO has met the notice requirements 
of the VCAA.  The Board finds that another remand would serve 
no useful purpose and would only impose unnecessarily 
additional burdens on VA without benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (19940.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2000).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Left Hand Injuries

During service in September 1998, the veteran suffered closed 
fractures of the left middle and ring finger metacarpal 
shafts with significant shortening.  Service connection for 
multiple left hand injuries, status post open reduction 
internal fixation of multiple metacarpal fractures and 
reefing of left index finger metacarpal phalangeal joint 
capsule (non-dominant hand) was granted in August 2000, and a 
20 percent evaluation was assigned from September 1999.  The 
veteran disagreed with the initial evaluation.

The residuals of the veteran's left hand injuries have been 
rated 20 percent disabling under Diagnostic Code 5223 as two 
digits of one hand (minor) with favorable ankylosis.  38 
C.F.R. §§ 4.71a.  That is the maximum rating allowable under 
that Code section for two digits of the minor hand. 

Two notes under Diagnostic Code 5223 provide: (a) The ratings 
for codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling. (b) Combination of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a Diagnostic Code 5223.

The Medical Board in May 1999 described a well-healed scar of 
the middle finger metacarpal with no palpable hardware as 
well as a well-healed scar over the dorsal radial aspect of 
the left index finger metacarpal phalangeal joint.  There was 
some fullness of the scar tissue over the radial aspect of 
the left index finger.  Range of motion of the MCPJ of the 
index finger was from approximately 10 degrees hyperextension 
to approximately 90 degrees of flexion.  The veteran was able 
to make a full fist.  Grip strength was good, although he 
reported some pain with tightening of the fist especially 
over the index finger MCPJ.  There was no palpable effusion, 
and no clinical evidence of any malrotation of the digits for 
the normal cascade of his fingers.  

A VA examination was conducted in February 2000.  The veteran 
reported that he was unable to close the left hand all the 
way, and unable to flex the left index finger completely.  He 
also reported stiffness.  He had pain with cold weather, and 
took aspirin every day.  On examination, there was swelling 
and tenderness over the metacarpal phalangeal joint of the 
left index finger, with limited flexion of that finger; he 
was unable to flex that finger to approximate with the 
transverse crease of the left palm.  The veteran had pain 
with left hand grip, with grip slightly decreased in the left 
hand compared to the right.  The diagnosis was significant 
residuals, multiple left hand injuries, with status post open 
reduction internal fixation, multiple metacarpal fractures 
and reefing of left index finger metacarpal phalangeal joint 
capsule.

The medical evidence indicates that the veteran's left hand 
injury residuals are manifested by swelling and tenderness of 
the left index finger, with pain, slightly decreased hand 
grip and limited motion of the left index finger.  The 
veteran is in receipt of the maximum permissible evaluation 
for ankylosis or limited motion of the two digits of the 
minor hand, index and middle.  There is no medical evidence 
of favorable ankylosis of any other finger combinations or 
three or more digits of the veteran's major hand so 
Diagnostic Codes 5220, 5221 and 5222 are not for application.  
There is no medical evidence of unfavorable ankylosis of any 
digit.  Therefore, Diagnostic Code 5223 most closely reflects 
the veteran's disability.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  Accordingly, the preponderance of 
the evidence shows that the veteran is not entitled to an 
evaluation in excess of 20 percent for his left hand injuries 
since September 1999.  See Fenderson, supra.  

Chronic Low Back Pain, Degenerative Disc Disease

The veteran injured his back in a motor vehicle accident in 
April 1992.  Service connection for chronic low back pain, 
degenerative disc disease, was granted in August 2000, and a 
20 percent evaluation was assigned from September 1999.  The 
veteran disagreed with the initial evaluation.

The veteran's lower back disability is rated under Code 5293, 
which pertains to intervertebral disc syndrome: where the 
disability is pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, a 60 percent evaluation is 
appropriate; where the evidence demonstrates severe 
disability; recurring attacks, with intermittent relief, a 40 
percent evaluation is merited; the current 20 percent 
evaluation contemplates a moderate disability, with recurring 
attacks.  38 C.F.R. Part 4, Diagnostic Code 5293 (2000).

Code 5292 pertains to limitation of motion of the lumbar 
spine: severe limitation of motion warrants a 40 percent 
evaluation, while the current 20 percent evaluation 
contemplates moderate limitation of motion.  38 C.F.R. Part 
4, Diagnostic Code 5292 (2000). 

Under Code 5295, a 40 percent evaluation is the maximum 
contemplated evaluation and is warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The current 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  38 C.F.R. Part 
4, Diagnostic Code 5295 (2000).

The Medical Board in May 1999 noted chronic low back pain, 
degenerative disc disease.  The veteran was able to toe walk 
and heel walk.  Muscles showed good symmetrical tone.  Deep 
tendon reflexes were 2/2 bilaterally.  The veteran could 
forward flex far enough to touch his toes.  He had some 
palpable spasm in the paraspinal musculature about the L4 and 
L5 region.  There was no significant tenderness to palpation 
over the lumbar spine, but there was an increase in pain 
about the lumbar region with hyperextension.  He was able to 
lateral bend bilaterally without any significant 
difficulties.  No leg length discrepancy was noted, and 
straight leg raising was negative bilaterally at 90 degrees.  

A VA examination was conducted in February 2000.  The veteran 
reported that his back pain had become much worse.  He 
noticed more pain when doing any excessive work or lifting 
objects, or when he stood for prolonged periods.  Alleviating 
factors included lying down, Motrin, and Flexeril.  The 
veteran described occasional radiation of pain from the back 
to the posterior aspect of the left leg, and he occasionally 
noticed tingling in the toes of the left foot.  Stiffness in 
the low back was also reported.  The veteran stated that he 
had used a cane in the past, but never a back brace.  On 
examination, there was tenderness over the L5-S1 area.  No 
paravertebral muscle tenderness was present.  The veteran had 
full range of movements of the thoracolumbar spine, 
associated with mild pain.  The examiner stated that 
functional loss due to pain was mild to moderate.  Straight 
leg raising test bilaterally to 90 degrees was negative.  
Deep tendon reflexes were "about 1-2+ bilateral symmetrical 
plantars flexors."  The diagnosis was chronic low back pain; 
degenerative disc disease.

The medical findings of record support the current 20 percent 
evaluation; there is evidence of moderate intervertebral disc 
syndrome as well as muscle spasm on forward bending.  38 
C.F.R. Part 4, Diagnostic Codes 5293, 5295 (2000).  There is 
no evidence of severe limitation of motion, severe 
intervertebral disc syndrome, or severe lumbosacral strain to 
support a higher evaluation.  

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
20 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion loss in the lumbosacral spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  The medical board noted 
that the veteran could bend forward and touch his toes, and 
the VA examiner described full range of motion, associated 
with mild pain.  Given the medical findings which do not 
reflect range of motion deficits that came close to the 
requirements for a rating in excess of 20 percent, and the 
good strength and lack of muscle atrophy in the lower 
extremities, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional loss" 
due to limitation of motion in the lumbar spine caused by 
pain complaints.  Accordingly, the Board finds that an 
evaluation in excess of 20 percent is not warranted since 
September 1999.  See Fenderson, supra.

Tinnitus

Service connection for tinnitus was granted in August 2000, 
and a 10 percent evaluation was assigned from September 1999.  

On VA audiologic examination in February 2000, the veteran 
reported constant tinnitus for the past three years.  He 
described a constant, high-pitched, whining sound, and stated 
that he had difficulty sleeping and concentrating as a 
result.

The current 10 percent evaluation is the highest level of 
disability allowable for recurrent tinnitus under Diagnostic 
Code 6260.  To obtain a higher rating for his tinnitus, the 
appellant would have to be rated under other diagnostic codes 
that contemplate tinnitus as a symptom of other disability.  
The only other diagnostic codes that relate to the ears that 
provide for a higher rating are Diagnostic Codes 6204, 6205, 
6207, and 6208.  These code sections, however, require a 
diagnosis of labyrinthitis or peripheral vestibular disorder 
(6204), Meniere's syndrome (6205), loss of auricle (6207), or 
malignant neoplasm of the ear, none of which have been shown 
or alleged.  Therefore, an increased rating for tinnitus, 
since September 1999, is not warranted.  See Fenderson, 
supra.

Left Rotator Cuff

The service medical records show that the veteran complained 
of left shoulder pain beginning in June 1994.  Service 
connection for rotator cuff tendinitis, left shoulder, 
possible impingement syndrome, was granted in August 2000.  A 
10 percent evaluation was assigned from September 1999.  The 
veteran disagreed with the initial evaluation.

The veteran's left shoulder disability is evaluated under 
Code 5203.  The current 10 percent evaluation contemplates 
malunion of the clavicle or scapula, or nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
evaluation contemplates dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement, and is the maximum assignable under that code 
section.  38 C.F.R. Part 4, Diagnostic Code 5203 (2000).  A 
20 percent evaluation is available under Code 5201 where 
evidence demonstrates limitation of minor arm motion at 
shoulder level.  38 C.F.R. Part 4, Diagnostic Code 5201 
(2000).  Additionally, higher evaluations are appropriate if 
the humerus demonstrates malunion or recurrent dislocation.  
38 C.F.R. Part 4, Diagnostic Code 5202 (2000).

The Medical Board evaluation in May 1999 noted complaints of 
shoulder pain, but no tenderness to palpation, and full 
active ranges of motion.

A VA examination was conducted in February 2000.  The 
veteran, who was noted to be right-handed, reported that he 
had a pinched nerve in the left shoulder.  He described sharp 
pain in the left shoulder and difficulty with overhead 
movements.  The veteran also noticed some snapping and 
crunching noises in the left shoulder with movements.  He 
noticed more pain with lifting.  The veteran denied any 
dislocation of the left shoulder, and stated that he had 
never received any physical therapy.  He used Motrin as 
necessary for pain.  On examination, there was tenderness of 
the left shoulder anteriorly.  Forward flexion beyond 150 
degrees and abduction beyond 140 degrees was noted to be 
moderately painful, but the veteran had full range of forward 
flexion.  Abduction was limited to 160 degrees, beyond which 
pain limited further motion.  External and internal rotation 
of 90 degrees each were elicited; external rotation was more 
painful, with a snapping noise noted on rotation.  The 
examiner stated that the functional loss due to pain in the 
left shoulder was moderate.  The diagnosis was rotator cuff 
tendinitis, left shoulder/ possible impingement syndrome, 
left shoulder.

The medical evidence of record does not demonstrate that the 
veteran's left shoulder disability merits an evaluation in 
excess of 10 percent at any time since September 1999.  The 
evidence does not show dislocation of the clavicle or 
scapula, nor does it show nonunion with loose movement.  38 
C.F.R. Part 4, Diagnostic Code 5203 (2000).  The veteran is 
not entitled to a higher rating under Code 5201 since arm 
motion is not limited at shoulder level, and there is no 
impairment of the humerus which would allow a higher 
evaluation under Code 5202.  38 C.F.R. Part 4, Diagnostic 
Codes 5201, 5202 (2000).  

The tenderness and complaints of pain with motion shown on 
the recent VA examination merit the current 10 percent 
evaluation.  While the examiner described moderate functional 
loss, the Board notes that, even taking into account the 
reports of painful motion, the veteran has pain free motion 
beyond shoulder level; thus, a 20 percent evaluation is not 
appropriate under Code 5201 even based on painful motion.  
Given the extensive ranges of pain-free motion demonstrated 
on examination, the Board finds that the veteran's complaints 
of shoulder pain on extremes of motion are adequately 
compensated by the current 10 percent evaluation under code 
5203.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Accordingly, the veteran is not entitled to an evaluation in 
excess of 10 percent for his left shoulder disability at any 
time since September 1999.  See Fenderson, supra.


Fracture, Lateral Tibial Plateau, Right Leg, with Right Knee 
Pain

The veteran suffered a right leg injury while playing 
football in February 1996.  Service connection for fracture, 
lateral tibial plateau, right leg, with right knee pain, was 
granted in August 2000.  A 10 percent evaluation was assigned 
from September 1999.  The veteran disagreed with the initial 
evaluation.

The veteran's right leg disability is currently evaluated 
under code 5262, which pertains to impairment of the tibia 
and fibula.  The current 10 percent evaluation contemplates 
malunion of the tibia and fibula, with slight knee or ankle 
disability.  A 20 percent evaluation requires evidence of 
moderate knee or ankle disability.  A 30 percent evaluation 
requires evidence of marked knee or ankle disability.  38 
C.F.R. Part 4, Diagnostic Code 5262 (2000).

The Medical Board in May 1999 noted a healed minimal 
depression fracture of the lateral plateau.  The veteran 
reported stiffness in both knees with prolonged standing or 
kneeling.  On examination, there was no effusion, and range 
of knee motion was from zero to 145 degrees.  Lachmann's was 
negative, and there was no joint line tenderness medially or 
laterally, and no significant tenderness to palpation about 
the patella.  There was no varus/valgus instability.  Quad 
tone was good bilaterally.  

On VA examination in February 2000, the veteran reported pain 
and stiffness of both knees.  On examination, gait was 
unremarkable.  The right knee revealed no swelling, effusion 
or deformity.  There was slight tenderness around the 
patella.  No joint line tenderness was present.  Full range 
of motion from zero to 140 degrees was noted, associated with 
mild pain.  Deep knee bends could be performed normally, 
although these were associated with mild pain.  Functional 
loss of the right knee was noted as mild.  No feet problems 
were noted.  The diagnosis was knee pain.

The medical findings demonstrate that the veteran's residuals 
of fracture of the right tibial plateau, with right knee 
pain, have been manifested since September 1999 by 
tenderness, complaints of pain, and full range of motion 
associated with mild pain.  Based on these findings, the 
Board believes the veteran's knee disability is properly 
characterized as slight.  Because moderate knee or ankle 
disability has not been shown, a higher evaluation is not 
warranted under code 5262 for impairment of the tibia and 
fibula.  38 C.F.R. Part 4, Diagnostic Code 5262 (2000).  The 
mile functional loss noted by the VA examiner is contemplated 
by the current evaluation, since it essentially provides the 
entire basis for the description of slight knee disability.  
There is no other disability associated with the service 
connected injury other than the knee complaints.  Based upon 
the foregoing, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
10 percent for the veteran's residuals of fracture of the 
right tibial plateau, with right knee pain, since September 
1999. See Fenderson, supra; DeLuca, supra.  

Muscle Tension Headaches

On the Medical Board evaluation in May 1999, the veteran 
reported daily headaches for which he took aspirin with good 
relief.  The headaches were localized to the posterior 
occiput, and not associated with nausea, vomiting or visual 
changes.  

Service connection for muscle tension headaches was granted 
in August 2000.  A noncompensable evaluation was assigned 
from September 1999.  The veteran disagreed with the initial 
evaluation.

The veteran's headache disorder is rated by analogy to 
Diagnostic Code 8100 which covers migraine headaches.  The 
maximum 50 percent rating under that code is warranted for 
very frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability.  A 30 
percent evaluation contemplates prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent evaluation is appropriate where the evidence 
demonstrates characteristic prostrating attacks averaging one 
in two months over the last several months.  The current 
noncompensable evaluation contemplates less frequent attacks.  
38 C.F.R. Part 4, Code 8100 (2000).

A VA examination was conducted in February 2000.  The veteran 
reported that his headaches occurred every day and usually 
started in the back of the head.  He described a constant 
sharp pain, but denied any throbbing headache.  The veteran 
usually noticed the headaches in the afternoon, and when he 
tried to read something, concentrate, or help his daughter 
with a math problem, he noticed them more.  The veteran 
denied any associated symptoms of nausea, vomiting, 
photophobia or blurred vision.  He denied any history of 
migraines.  He usually took four aspirin tablets for his 
headaches.  The diagnosis was muscle tension headaches.

The veteran has daily muscle tension headaches which he 
treats with aspirin.  No associated symptoms such as nausea, 
vomiting, photophobia or blurred vision have been shown.  The 
veteran's service connected headache disorder has not 
resulted in any prostrating attacks, nor has it been shown to 
be productive of any economic inadaptability.  Accordingly, 
the veteran is not entitled to a compensable evaluation for 
his muscle tension headaches at any time since September 
1999.  See Fenderson, supra.


ORDER

An evaluation in excess of 20 percent for left hand injuries 
is denied.

An evaluation in excess of 20 percent for chronic low back 
pain, degenerative disc disease, is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 10 percent for left rotator cuff 
tenderness is denied.

An evaluation in excess of 10 percent for fracture, lateral 
tibial plateau, right leg, with right knee pain, is denied.

A compensable evaluation for muscle tension headaches is 
denied.


REMAND

As discussed earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Implementing regulations were promulgated on August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand of the claims for service connection in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

VA examinations in February 2000 failed to demonstrate 
current disabilities from hearing loss, chest pain, 
folliculitis, peptic ulcer disease, scar on neck, and short 
term memory loss, trouble concentrating or fatigue.  The 
veteran failed to report for a chest X-ray, and an upper 
gastrointestinal series was not scheduled.  Without evidence 
of current disability, service connection may not be granted.  
38 C.F.R. § 3.303 (2000).

Thus, competent evidence of current disabilities from hearing 
loss, chest pain, folliculitis, peptic ulcer disease, scar on 
neck, and short term memory loss, trouble concentrating or 
fatigue is required to substantiate the veteran's claims for 
service connection for those conditions.  The Board is of the 
opinion that the veteran should be given an opportunity to 
submit additional (preferably medical) evidence that he 
currently has the claimed disabilities.  In this regard, the 
RO should consider scheduling the veteran for a VA 
examination that will include a chest X-ray, and upper 
gastrointestinal series, and any other testing required to 
substantiate the veteran's claims.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)), and the 
implementing regulations, are fully 
complied with and satisfied. 

2.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claims he should provide (preferably 
medical) evidence that he currently has 
disabilities from hearing loss, chest 
pain, folliculitis, peptic ulcer disease, 
scar on neck, short term memory loss, 
trouble concentrating and/or fatigue.  If 
any medical treatment was provided the 
veteran since service for any of these 
claimed disabilities, he should be 
informed that those records may be 
helpful to his claims.  Any assistance 
required in obtaining any identified 
records should be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claims on 
the merits.  In this regard, the RO 
should consider requesting a medical 
examination that will include a chest X-
ray, and upper gastrointestinal series, 
and any other testing required to 
substantiate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



